United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, FEDERAL AIR
MARSHAL SERVICE, El Segundo, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1306
Issued: October 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2014 appellant filed a timely appeal from a May 12, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has more than a five percent impairment of his right upper
extremity, for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 30, 2012 appellant, then a 59-year-old supervisory federal air marshal, filed a
traumatic injury claim (Form CA-1) alleging that on January 26, 2012 he injured his right arm
while stowing a bag of equipment in an overhead bin. He stated that he felt an extremely sharp
pain in his right arm muscle. OWCP accepted his claim for an unspecified sprain of the shoulder
and arm on March 28, 2012. On March 7, 2013 it expanded his claim to accept a right rotator
cuff tear.
A Form CA-16, authorization for examination and/or treatment, was issued by the
employing establishment on January 30, 2012.2
In a report dated April 24, 2012, Dr. Bradley Greenbaum, a Board-certified orthopedic
surgeon, assessed appellant with right rotator cuff syndrome, a partial articular cuff tear and right
shoulder pain. On examination of appellant’s right shoulder, he found tenderness to palpation
over the anterior shoulder and rotator cuff area. Dr. Greenbaum noted that appellant had lateral
deltoid pain and weakness resisting external rotation, with positive impingement testing. The
right shoulder had full passive range of motion, but too much pain to demonstrate a full active
range of motion. Dr. Greenbaum recommended a surgical procedure of arthroscopic rotator cuff
repair with subacromial decompression.
Appellant underwent a magnetic resonance imaging (MRI) scan on June 28, 2012, which
demonstrated findings consistent with a subtle anterior superior labral tear.
Appellant underwent surgery on his right shoulder on July 2, 2012. In an operative report
from that date, Dr. Greenbaum provided postoperative diagnoses of a type IV superior labral tear
from anterior to posterior, right rotator cuff syndrome, a partial articular tear of less than 50
percent and right shoulder pain. He performed procedures of an arthroscopic biceps tenotomy,
an extensive arthroscopic glenohumeral joint debridement and arthroscopic subacromial
decompression.
In a postoperative report dated July 9, 2012, Dr. Greenbaum noted that appellant had
already begun to discontinue use of his sling and participated in a formal postoperative physical
therapy program.
On August 6, 2012 Dr. Greenbaum noted that appellant still had diffuse shoulder pain,
loss of motion and weakness around his right shoulder and arm. On examination of appellant’s
right shoulder, he noted that appellant had improved passive range of motion, but that he still had
pain throughout testing, no instability, residual diffuse tenderness and lateral deltoid pain with
provocative cuff testing and improving strength.
2

When the employing establishment properly executes a Form CA-16 which authorizes medical treatment as a
result of an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual obligation,
which does not involve the employee directly, to pay for the cost of the examination or treatment regardless of the
action taken on the claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from
the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB
608, 610 (2003).

2

In a report dated October 29, 2012, Dr. Greenbaum stated that appellant’s passive range
of motion of the right shoulder had improved tremendously, but that his active range of motion
was lacking secondary to some pain and weakness. On examination of the right shoulder, he
found near full passive range of motion, except for internal rotation, extension and adduction,
which was L-3/4 on the right versus T10/11 on the left. Rotator cuff testing demonstrated 4+/5
abduction, 4-4+/5 external rotation and 5/5 internal rotation. Dr. Greenbaum recommended
work restrictions of driving no more than 5 to 10 miles to and from work; no heavy lifting,
pushing, pulling, or carrying of over 10 pounds; and no repetitive activities at or above the
shoulder level. Additionally, he stated that appellant would never be able to return to his
preinjury duties as an air marshal because he would not “regain the ability to be placed into a
combative situation or altercation with someone in flight posing a risk to the lives of those on
board or the country in general.”
On March 12, 2013 OWCP requested a second opinion physician to provide additional
evidence on the nature of appellant’s condition, the extent of his disability, appropriate treatment
and an impairment rating with a detailed description of objective findings and application of the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (hereinafter, A.M.A., Guides).
In a report dated July 17, 2013, Dr. Thomas G. Grace, a Board-certified orthopedic
surgeon, stated that appellant had reached maximum medical improvement on January 2, 2013.
He stated that he applied the A.M.A., Guides and explained that because appellant had
discrepancies of active and passive range of motion greater than 10 degrees, it was inappropriate
to utilize the A.M.A., Guides’ range of motion methodology. Therefore, Dr. Grace stated that
the appropriate manner in which to calculate appellant’s impairment rating was found in Table
15-5 on page 404 under “labral lesions including SLAP tears.” He noted that this was an
impairment rating ranging between one percent and five percent of the upper extremity with a
default impairment rating of three. Dr. Grace applied a grade 1 modifier for appellant’s physical
examination and a grade 2 modifier for clinical studies. He calculated the net modifier at +1,
giving appellant a final impairment rating of four percent of the right upper extremity. Dr. Grace
noted that, because appellant’s CDX was one and the grade modifier for functional history was
two levels higher, it should not be utilized to modify appellant’s diagnosis-based impairment.
He also provided medical restrictions for appellant of no more than 4.5 hours of intermittent
operation of a motor vehicle both to and from and at work per day; no more than 1 hour of
pushing, pulling, or lifting intermittently per workday and no more than 15 pounds of weight or
force; no overhead lifting or activities involving the right shoulder; and no climbing. Dr. Grace
stated that appellant was capable of working an eight-hour workday with these restrictions.
On July 30, 2013 appellant requested a schedule award.
A district medical adviser (DMA) reviewed Dr. Grace’s impairment rating on
August 9, 2013. He found that appellant’s final impairment rating for the right upper extremity
was five percent. The DMA disagreed with Dr. Grace’s grade modifiers for functional history,
physical examination and clinical studies, finding that the final net adjustment was two and the
final grade was E. He found that the most impairing diagnosis was the labral tear of the right
shoulder rather than a labral lesion. The DMA noted that appellant’s shoulder range of motion
was equal to a 15 percent upper extremity impairment, which according to Table 15-35 on page

3

477 of the A.M.A., Guides was equal to a grade modifier of two. He explained that, based on
appellant’s significant loss of shoulder motion, he would likely need to perform modification to
achieve self-care, such that his functional history modifier was two. The DMA noted that
Dr. Grace had not documented the need to use assistance to perform self-care by use of the
QuickDASH form. He found that appellant’s physical examination grade modifier was two.
Based on appellant’s MRI scan and findings on surgery, appellant’s clinical studies modifier was
four. Applying these modifiers to appellant’s diagnosis class, he arrived at a final right upper
extremity impairment of five percent. The DMA noted that the date of maximum medical
improvement was July 17, 2013, the date of the examination by Dr. Grace.
By letter dated October 2, 2013, OWCP informed appellant that a schedule award was
payable consecutively but not concurrently with an award for wage loss for the same injury. It
asked him to respond within 30 days to clarify whether he desired completion of the processing
of his schedule award or continued wage-loss compensation.
By letter dated October 8, 2013, appellant informed OWCP that he would like to suspend
his claim for a schedule award and continue his compensation for wage loss on the periodic rolls.
In a record of a telephone conversation dated April 16, 2014, appellant informed OWCP
that he had been notified that he was medically retired. He elected benefits from the Office of
Personnel Management over FECA benefits on April 21, 2014.
Appellant again requested a schedule award on April 25, 2014.
By decision dated May 12, 2014, OWCP granted appellant a schedule award for five
percent impairment of his right upper extremity. It noted that it had afforded the weight of the
medical evidence regarding appellant’s percentage of impairment to the DMA rather than
Dr. Grace, as the DMA correctly applied the A.M.A., Guides to the examination findings.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.5 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.6 For decisions issued after

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

6

Id.

4

May 1, 2009, the sixth edition is used to calculate schedule awards.7 It is well established that, in
determining the amount of a schedule award for a member of the body that sustained an
employment-related permanent impairment, preexisting impairments of the body are to be
included.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).10 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with the medical adviser
providing rationale for the percentage of impairment specified.12
ANALYSIS
OWCP accepted that appellant sustained a sprain of the right shoulder and arm and a
right rotator cuff tear as a result of his January 26, 2012 employment injury. Appellant’s
attending physician, Dr. Greenbaum, did not provide an impairment rating. OWCP referred the
medical evidence to Dr. Grace, a second opinion physician, for determination of appellant’s
percentage of impairment.
In a report dated July 17, 2013, Dr. Grace stated that he had applied the A.M.A., Guides
and explained that, because appellant had discrepancies of active and passive range of motion
greater than 10 degrees, it was inappropriate to utilize the A.M.A., Guides’ range of motion
methodology. Therefore, he stated that the appropriate manner in which to calculate appellant’s
impairment rating was found in Table 15-5 on page 404 under “labral lesions including SLAP
tears.” Dr. Grace noted that this was an impairment rating ranging between one percent and five
percent of the upper extremity with a default impairment rating of three. He applied a grade 1
7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.a.3 (January 2010). This portion of OWCP’s procedure provides that the impairment
rating of a given scheduled member should include any preexisting permanent impairment of the same member or
function.
9

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
10

Id. at 383-419.

11

Id. at 411.

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

5

modifier for appellant’s physical examination (GMPE) and a grade 2 modifier for clinical studies
(GMCS). Dr. Grace calculated the net modifier at +1, giving appellant a final impairment rating
of four percent of the right upper extremity. He noted that, because appellant’s CDX was 1 and
the grade modifier for functional history was two levels higher, it should not be utilized to
modify appellant’s diagnosis-based impairment.
A DMA reviewed Dr. Grace’s impairment rating on August 9, 2013. He found that
appellant’s final impairment rating for the right upper extremity was five percent. The DMA
disagreed with Dr. Grace’s grade modifiers for functional history, physical examination and
clinical studies, finding that the final net adjustment was two and the final grade was E. He
found that the most impairing diagnosis was the labral tear of the right shoulder rather than a
labral lesion. The DMA noted that appellant’s shoulder range of motion was equal to a 15
percent upper extremity impairment, which according to Table 15-35 on page 477 of the A.M.A.,
Guides was equal to a grade modifier of two. He explained that, based on appellant’s significant
loss of shoulder motion, he would likely need to perform modification to achieve self-care, such
that his functional history modifier was two. The DMA noted that Dr. Grace had not
documented the need to use assistance to perform self-care by use of the QuickDASH form. He
found that appellant’s physical examination grade modifier was two. Based on appellant’s MRI
scan and findings on surgery, appellant’s clinical studies modifier was four. Applying these
modifiers to appellant’s diagnosis class, he arrived at a final right upper extremity impairment of
five percent.
The Board finds that the DMA’s rating properly utilized the A.M.A., Guides and
represents the weight of medical opinion. The DMA explained the differences between his
impairment rating calculations with citations to the A.M.A., Guides for his diagnosis-based
estimate and adjustments based on the functional history, clinical studies and physical
examination adjustments, and noted the areas in which Dr. Grace’s report did not comport with
the A.M.A., Guides. When an attending physician’s report does not comport with the A.M.A.,
Guides, OWCP may rely on the opinion of its medical adviser to apply the A.M.A., Guides to the
findings of the attending physician.13 Hence, OWCP properly relied on the DMA’s final upper
right extremity impairment rating of five percent over Dr. Grace’s impairment rating of four
percent. There was no other medical evidence of record to support a greater impairment rating
than five percent.
Therefore, the Board finds that appellant has no more than a five percent impairment of
his right upper extremity, for which he has received a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

13

Linda Beale, 57 ECAB 429 (2006). Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and
Evaluating Medical Evidence, Chapter 2.810(8) (September 2010)

6

CONCLUSION
The Board finds that appellant has no more than a five percent impairment of his right
upper extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the May 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 16, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

7

